DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-27 are pending and examined in the instant Office action.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the gene" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as which gene within the microorganism to which that “the gene” refers.  For the purpose of examination, any gene within the microorganism is interpreted to be “the gene.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-5 and 8-11 are drawn to methods.  The claim(s) recite(s) the judicial exceptions regarding receiving a training set of data, and training a graph neural network.  While the claims recite that the neural network is configured to predict the activity of a new strain, there is no active step of predicting the activity of a new strain.  Claim 2 recites that the training set comprises data on at least two different genes.  Claim 3 limits the mathematical graph to comprise the metabolic network of an organism.  Claims 4-5 recite the use of mathematical matrices in the graph neural network.  Claim 9 further limits the edges of the mathematical graph.  Claim 10 further limits the nodes of the mathematical graph.  Claim 11 associates environmental conditions with the mathematical graph.  This judicial exception is not integrated into a practical application because the fact pattern of the set of claims is not analogous to any fact pattern of claims cited in MPEP Section 2106.04 found to be patent eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because there are no limitations outside the judicial exception.

Claim 12-26 are NOT rejected under this statute because these claims recite the practical application of the active step of predicting properties of the new strain.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cervin et al. [WO 2009/132220 A2; on IDS].
Claim 27 recites a microorganism comprising a modification to a gene where the modification is predicted to have a positive impact on the microorganism.  Claim 27 is a product-by-process claim.  The process by which the microorganism is produced does not differentiate the microorganism from the same microorganism produced in different and distinct processes.
The document of Cervin et al. studies isoprene synthase variants for improved microbial production of isoprene [title].  Paragraph 10 of Cervin et al. teaches microorganisms that are genetically modified to result in improved production of isoprene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 103 Rejection #1:
s 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heriche et al. [Molecular Biology of the Cell, 2014, pages 2522-2536; on IDS] in view of Calabria et al. [WO 2010/003007 A2; on IDS].
Claim 1 recites a method of generating a graph neural network of metabolism as a tool for predicting an impact of modifications to a gene of an organism to create a modified organism for producing a product.  The method comprises receiving a training set comprising a plurality of training set members.  Each member represent a different strain of the organism.  Each member comprises information about genes present in the strain of the organism, information about chemical species that are reactants or products of metabolic reactions facilitated by gene products expressed by the genes, and information about activity of the strain of the organism.  The method requires that for each training set member, the information about the genes, the metabolic reactions, and the chemical species is provided in the form of a graph with nodes representing the genes, chemical species, and metabolic reactions.  The method comprises organizing the information about the genes of the different strains of the organism, the chemical species, and the information about the activity of the different strains of organism into a format for training the graph neural network.  The method comprises training an initial graph neural network on the organized information about genes of the different strains of the organism, the information about chemical species, and the information about activity of the different strains of the organism.  The method requires that the training produces a trained graph neural network configured to predict activity of a new strain having modifications to the gene.

	The document of Heriche et al. studies integration of biological data by kernels on graph nodes that allows prediction of new genes involved in mitotic chromosome condensation [title].  The abstract and Figure 1 of Heriche et al. teach using training sets of RNAi genes to predict whether other strains of genes with unknown mitotic chromosome condensation function possess this function.  Figure 1A of Heriche et al. illustrates weighted graphs with genes as nodes.  The first paragraph on page 2532 of Heriche et al. teaches that the strains of genes are taken from human protein-coding genes from the Ensembl 56 release.  
	Heriche et al. does not teach modifications to the gene.  Heriche et al. does not teach metabolic and chemical species associated with the genes.
	The document of Calabria et al. studies compositions and methods for producing isoprene free of C5 hydrocarbons under decoupling conditions and/or safe operating ranges [title].  Paragraphs 7-10 of Calabria et al. teach metabolic compounds and chemical species associated with the metabolic pathway for production of isoprene.  Paragraph 29 of Calabria et al. teaches genetic modification of cells to produce the improved production of isoprene.

	With regard to claim 2, Figure 1A of Heriche et al. illustrates graphs representing a plurality of genes.

	With regard to claims 3-5, paragraphs 7-10 and 29 of Calabria et al. teach the MVA metabolic pathway and associated metabolic chemical species.  Figure 1A of Heriche et al. illustrates the adjacency matrix, the kernel matrix, and their associations with graphs have nodes and edges representing genes.

With regard to claims 6-8 and 13-14, the abstract of Heriche et al. teaches using a trained graph neural network to predict the function of an unknown gene.  Paragraph 29 of Calabria et al. teaches genetically modifying (i.e. mutating the genes of) cells to result in improved production of isoprene.

With regard to claim 10, the nodes in Figure 1A of Heriche et al. comprises genes.

With regard to claim 11, paragraph 226 of Calabria et al. teaches regulating environmental conditions to control gene expression.

With regard to claims 15-16, paragraph 29 of Calabria et al. teaches modifying the genes of a single-celled organism.  Figure 1A of Heriche et al. teaches using graph theory to predict the function of unknown genes.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to apply the prediction of function of 

35 U.S.C. 103 Rejection #2:
Claims 18-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heriche et al. in view of Calabria et al. as applied to claims 1-8 and 10-16 above, in further view of Chandrasegaran [US PGPUB 2010/0055793 A1].
Independent claim 18 is drawn to similar subject matter as claim 12, except claim 18 is a system with a genetic engineering tool.
Claims 24-25 further limit this genetic engineering tool to genetically modify the genes of an organism.  Claim 26 limits the genetic engineering tool to comprise a zinc finger.
Heriche et al. and Calabria et al. make obvious applying machine learning to modified genes with unknown properties, as discussed above.  With regard to claim 19, paragraph 11 of Calabria et al. teaches a bioreactor.  With regard to claim 20, Figure 1A of Heriche et al. teaches graphs representing genes.  Paragraphs 7-10 of Calabria et al. 
Heriche et al. and Calabria et al. do not teach the genetic engineering tool.
The document of Chandrasegaran teaches the site-specific modification of the human genome using custom-designed zinc finger nucleases [title]. 
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to apply the prediction of function of genes of unknown function using machine learning of Heriche et al. and predicting the improvement of function (i.e. isoprene production) of genetically modified genes of Calabria et al. by using the zing finger nuclease gene editing tool of Chandrasegaran wherein the motivation would have been that Chandrasegaran gives an additional empirical tool to assist genetic modification [abstract of Chandrasegaran].

35 U.S.C. 103 Rejection #3:
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heriche et al. in view of Calabria et al. as applied to claims 1-8 and 10-16 above, in further view of Grady et al. [US PGPUB 2011/0097773 A1].
Claim 17 is further limiting wherein the activity of the organism is a titer of the product produced by the organism.

Heriche et al. and Calabria et al. do not teach that the activity of the organism is a titer of the product produced by the organism.
The document of Grady et al. teaches a method for producing butanol using extractive fermentation [title].  Paragraph 235 of Grady et al. teaches the activity of an organism as a titer of a product.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to apply the prediction of function of genes of unknown function using machine learning of Heriche et al. and predicting the improvement of function (i.e. isoprene production) of genetically modified genes of Calabria et al. by using a titer of a product of a microorganism of Grady et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, a titer of a product is alternative to generic production of a product.  There would have been a reasonable expectation of success in combining Calabria et al. and Grady et al. because both studies analogously analyze the production of a product from genetically modified cells.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is free of the prior art.


Related Prior Art
	The prior art of Melis [US PGPUB 2011/0045563 A1; on IDS] teaches short chain volatile isoprene hydrocarbon production using the mevalonic acid pathway in genetically engineered yeast and fungi [title].

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	2 March 2022